*597A motion was filed on the 28th of August, 1890, by tbe appellees, for a reargument of the foregoing case, and it was urged in that behalf that-the decision was not supported by the cases in the. Supreme Court, and that the case of Spencer vs. Merchant, 125 U. S., 345, did not require this Court to overrule the Maryland cases. The motion for a rehearing was overruled.
The motion for a reargument having been denied,
Judge Robinson
filed the following dissenting opinion, in which Judge Bryan concurred:
The question now before us, is one of more than ordinary importance, and I cannot but regret the conclusion which has been reached by the majority of the Court. I say regret, because if we are to be governed by the repeated decisions of this Court on the subject, if the safe and time honored maxim, “stare decisis,” is to be recognized at all, then the question is no longer an open question. But these decisions, although made upon the fullest argument, and fullest consideration, are now, in the opinion of the majority of the Court, all wrong, not only wrong in principle, but in conflict, it is said, with the late case of Spencer vs. Merchant, 125 U. S., 345. As I do not concur in this opinion, I propose to state briefly, the grounds of my dissent. The ordinance under which this question arises, directs that a portion of North avenue shall be graded and paved; and it directs that the City Commissioner shall assess the expense thereof upon the owners of abutting property, in proportion to the number of front-feet of their respective properties — in other words, by what is known as “the front foot rule.”
The appellant is owner of a lot fronting on said avenue, and the amouut assessed to her by the front foot rule is admitted to be her pro rata share of the expense. So there is no error in this respect. But the ordinance under which the assessment was made, is, it *598is said, unconstitutional and therefore void, because it does not provide for notice and hearing on the part of the lot-owners, before the assessment was levied. An assessment thus made, without notice, it is argued, is a taking of “property without due process of laxo,” and in violation of the Fourteenth Amendment of the Constitution of the United States, which declares that ‘No State shall deprive any person of life, liberty or property without due process of law,” This objection was made to a like ordinance in the case of Mayor, etc., of Baltimore vs. Johns Hopkins Hospital, 56 Md., 1,—a case so well argued by eminent counsel; but the Court, after full consideration, decided that the objection was not a valid objection, that an assessment for grading and paving streets was an exercise of the taxing poioer, and the city authorities under their charter had the exclusive power to determine when a street should be paved and graded; and had the power too, to assess the expense thereof upon abutting owners according to thefrontage of their respective properties. And further, that an assessment thus made, was not liable to the objection of “taking property without due process of law,” even though the ordinance did not provide for notice and hearing on the part of the lot-owners, for the reason that the city authorities, in providing that the expense of the improvement should be apportioned by the front-foot rule, had themselves determined the contribution of each and every owner of abutting property. And this being so, nothing was left to the discretion and judgment of the Oity Commissioner. We say nothing was left to his judgment or discretion, because when the cost of grading and paving is once ascertained, the contribution of each lot-owner toward the expense, is absolutely fixed by the frontage of his property. The precise amount of such contribution under the front-foot rule, is simply a matter of arithmetic, *599—nothing more or less; and notice and hearing on the part of the owner, would in no manner affect the result. If any mistake shall have been made in the apportionment itself, that is, if any owner shall have been assessed more than his proportion of the expense estimated by the frontage of his property, the law affords ample remedy by which such mistake may be corrected. Such was the deliberate judgment of this Court in “the Johns Hopkins Hospital Case;” and this judgment was subsequently affirmed without dissent in Moale, et al. vs. Mayor, etc., of Baltimore, 61 Md., 224, and affirmed too in the still later case of Alberger, et al. vs. Mayor, etc., of Baltimore, et al., 64 Md., 1.
Now, these decisions we are asked to reverse, because they are, it is said, in conflict with Spencer vs. Merchant, in which, according to the appellant’s contention, the Supreme Court has, by implication at least, decided that a statute, which directs an assessment to be made on property for grading and paving a street, whether by the front foot-rule or in any other manner, without providing for notice and hearing on the part of the owners, is taking “property without due process of law,” and, therefore, in violation of the Fourteenth Amendment. Tbe decision of the Court upon a Federal question is, I admit, binding upon us, whatever may be our own opinion in regard to it. But has the Supreme Court directly or even by implication, so decided, for the inquiry comes to this ? Now, in Spencer vs. Merchant the New York statute directed commissioners to grade and pave Atlantic avenue in the City of Brooklyn, and to apportion the expense thereof equitably upon all lands lying within three hundred feet on either side of the avenue, taking into consideration the benefits derived from the improvement. These assessments some of the land owners refused to pay, and upon proceedings instituted against them, the Court of Appeals of that State decided that *600the statute was unconstitutional and void, because it did not provide notice, and afford an opportunity to the property owners of being heard in regard to the question of apportionment to be made by the commissioners. The Legislature then, by a subsequent Act, directed that a sum equal to so much of the original assessment as remained unpaid, together with interest thereon, should be assessed upon the delinquent lot-owners, and directed that the supervisors of the county, after giving public notice to all parties interested, should apportion this sum equitably as between such owners. This Act, it was contended, was also unconstitutional, because it was an attempt on the part of the Legislature to validate a void assessment, and because it was an arbitrary assessment upon the delinquent lot owners, without giving them an opportunity of being heard as to the apportionment between them, and the lots upon which the original assessments had been paid. But the Court of Appeals of that State held that the Legislature had the power to determine the amount of the tax tobe raised, and the power to determine upon what property it should be assessed, bud as it provided notice to all parties interested to appear and to be heard upon the question of apportionment, the Act was not in violation of the Constitution of that State, nor in violation of the Fourteenth Amendment. This decision was on appeal affirmed by the Supreme Court. In delivering the opinion of that Court, Mr. Justice G-ray says: “When the determination of the lands to be benefited is entrusted to commissioners, the owners maybe entitled to notice and hearing upon the question, whether their lands are benefited and how much.” But there is, it seems to us, a broad distinction between that case and fhe one now before us. Here nothing is left to the determination of the City Commissioner. The ordinance passed in pursuance of legislative authority, it*601self determines what property is benefited, and how much it is benefited. That is, it determines that the expense of the improvement shall be apportioned according to the frontage of the property, and the amount thus ascertained is the benefit which each particular lot derives from the improvement. Nothing is left to the discretion or judgment of the Commissioner. It is, as we have said, simply a matter of arithmetic, and notice and hearing on the part of the lot-owner could in no manner affect the result. If it be conceded then, and this is not denied, that the city authorities have the power to apportion the expense of grading and paving according to the frontage rule, we cannot understand on what principle it- can be said that notice is necessary to validate the assessment. Nor can we understand how an assessment thus made can he said to be in violation of the Fourteenth Amendment-. It can hardly be necessary to say that this amendment does not provide any additional guarantee for the protection of “life,” “liberty,” or “property” which did not exist before it was adopted. The same guarantee is to be found in the Constitution of this State, and in the Constitution of every State in this country. It is older than all written'constitutions. It goes back to the days of Magna Charta, and from that time to the present it has heen the birthright of every English subject, and as it is now the birthright of every American citizen. And in declaring that no one shall be deprived of his property “without due process of law,” this guarantee does not mean, and never has been construed to mean, “judicial process.” On the contrary, from the days of Magna Charta to the present, the law has provided for the levying and collection of taxes by the most summary process. As applied to the exercise of the taxing power, “dueprocess” means, and can only mean, that taxes so levied shall not be levied arbitrarily, *602without regard to the well settled principles of law as applicable to the taxing power. And the Fourteenth Amendment was never intended to interfere with the rights of a State to levy taxes in the mode and manner recognized by law at the time it was adopted.
It was not intended, say the Supreme Court, “ to prevent a State from adjusting a system of taxation in all proper and reasonable ways,” nor was it “intended to compel a State to adopt an iron rule of taxation.” Bell’s Gap Railroad Co. vs. Pennsylvania, 134 U. S., 232.
So it does not seem to me that Spencer vs. Merchant can fairly be construed as deciding that an ordinance like the one now before us, is in violation of the Fourteenth Amendment; and until that Court shall so decide we ought, I think, to stand by the deliberate judgments of this Court in regard to the question, especially as the City of Baltimore has expended large sums of money in improvements of this kind upon the faith of these decisions, the greater part of which must now be lost if these decisions are reversed. There is nothing certainly in the case of the appellant to commend it to the favorable consideration of the Court. Although the ordinance did not in terms provide that notice should be given to the lot-owners before the assessment was made, the City Commissioner did advertise for proposals for grading and paving the street in the several newspapers published in the city. The work was begun in October, 1886, and prosecuted from time to time till September, 1888. During all this time the appellant stood by and saw the city expending large sums of money in grading and paving this street, without making any objection or protest of any kind against the prosecution of the work. And now, when it has been completed, when her property binding on the street has been improved to the extent of four thousand dollars, she appeals to a Court of equity *603to protect her against the payment of her pro rata share of the expense; not on the ground that there is any error in the apportionment, btit because the ordinance under which the improvement was made is, she says, in violation of the Fourteenth Amendment of the Constitution of the United States. It is in violation, she says, of her constitutional rights, because it did not provide in terms for notice to the lot-owners before the assessment, although, as matter of fact, she knew all the time the mode and manner in which the assessment was to be levied. Under such circumstances as these, her application to a Court of equity is not certainly one which appeals to the conscience of the Court. Such being my views, I must record my dissent to the judgment of the majority of the Court.
(Filed 3rd February, 1891.)